
	
		I
		111th CONGRESS
		1st Session
		H. R. 2993
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Cole (for himself
			 and Mr. Jordan of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend chapters 95 and 96 of the Internal Revenue Code
		  of 1986 to terminate taxpayer financing of presidential election
		  campaigns.
	
	
		1.Termination of taxpayer
			 financing of presidential election campaigns
			(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2008.
					.
			(b)Termination of
			 fund and account
				(1)Termination of
			 presidential election campaign fund
					(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
						
							9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after December 31, 2009, or to any candidate in such an
				election.
							.
					(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
						
							(d)Transfer of
				funds remaining after 2009The Secretary shall transfer all
				amounts in the fund after December 31, 2009, to the general fund of the
				Treasury.
							.
					(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
					
						9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after December
				31,
				2009.
						.
				(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9014.
				Termination.
						
						.
				(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9043.
				Termination.
						
						.
				
